DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 53-72 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-52 are cancelled.  Claims 53-72 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Jan. 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 20 Jan. 2022 are entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-4, and 34-35 under 35 USC 102(a)(1) as being anticipated by Tesolin (Thesis – Lakehead University; published Mar. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 17, 27, 34-35, 37-39, and 43 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Phenix et al. (PNAS; published 2010) is withdrawn.

In view of Applicants amendments, the rejection of claims 1-3, 9, and 34-35 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Aerts et al. (US 2013/0143228 A1; published 6 Jun. 2013) and Glaser et al. (Bioconjugate Chem.; published 2007) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-3, 12, 14, and 34-35 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Kuhnast et al. (Bioconjugate Chem.; published 2004) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-3, 7, 15, 17, 21-22, and 34-35 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Aertz et al. (US 2013/0143228 A1; published 6 Jun. 2013) and Zhang et al. (Curr. Top. Med. Chem.; published 2007) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-4, 34-35, 37-39, 43, and 46 under 35 USC 103 as being anticipated by Tesolin (Thesis – Lakehead University; published Mar. 2017), in view of Phenix et al. (PNAS; published 2010) and Aerts et al. (US 2013/01432228 A1; published 6 Jun. 2013) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 59 and 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 59 is dependent to claim 53 and allows for R4 to -OCH3; however, claims 52 and 66 require R4 to be -OC4-20alkyl or –OC4-20cycloalkyl or OH.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 53-56, 59-62, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016; see attached 892).

	Adams et al. teach N-alkyated aziridines are easily prepared, potent and specific and cell permeable covalent inhibitors of human β-glucocerebrosidase (see title).  Adams et al. teach that β-glucocerebrosidase leads to Gaucher disease and is a potential marker for Parkinson’s disease.  The compound is a promising lead towards a PET probe intended to image GBA1 activity (see abstract). The most potent inactivators of GBA1 are fluorescent cyclophellitol derivatives 5 and 6 (se pg. 11390).  Adams et al. teach identifying unlabeled leads that can be converted into a PET tracer by conservative replacement of a C-H bond with a C-18F.  Adams et al. hypothesized that incorporating hydrophobic alkyl groups onto the nitrogen of the aziridine ring would mimic the lipid found on the aglycon of the natural substrate N-octyl-conduritol aziridine 11, was an efficient inhibitor towards GBA1 at low nanomolar concentrations (see pg. 11393).  For example, compound 11 reads on a compound of instant formula (Ib) 
    PNG
    media_image1.png
    169
    148
    media_image1.png
    Greyscale
 wherein R2=R3=R4=R5=OH and R1= 
    PNG
    media_image2.png
    37
    177
    media_image2.png
    Greyscale
, X=H, and x=7.  Adams et al. teach that alkylation of the nitrogen atoms using 18F labelled tosyl- or bromo-alkanes have been previously reported (see pg. 11391).
	Adams et al. do not disclose a compound of instant formula (Ib) wherein R2 is -OC4-20 alkyl.  Adams et al. do not disclose a compound having a mixture of both stereochemical configurations 
    PNG
    media_image3.png
    170
    345
    media_image3.png
    Greyscale
.  Adams et al. do not further disclose a compound of instant formula In wherein R1= 
    PNG
    media_image4.png
    50
    171
    media_image4.png
    Greyscale
.  
    PNG
    media_image5.png
    157
    325
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    167
    309
    media_image6.png
    Greyscale
.  Adams et al. do not disclose a method for imaging comprising administering a compound as defined in claim 68 to a subject.
	Schröder et al. teach a divergent synthesis of L-arabino- and D-xylo-configured cyclophellitol epoxides and aziridines (see title).  Schröder et al. teach that cyclophellitol is selective against retaining β-glucosidases over inverting β-gluosidases.  This feature has led to recent increased interest in the compound.  Substitution of the epoxide oxygen for nitrogen led to cyclophellitol aziridine, as equally strong retaining β-glucosidase inhibitor with additional feature of a secondary amine amenable for chemical modification.  Ogawa and coworkers reported the synthesis of D-xylo-cyclophellitol.  We here report the synthesis of eight D-xylo- and L-arabino-cyclophellitol epoxides and aziridines (see pg. 4787-4788).  Schroder et al. teach that alkene 2 could be easily epoxidized with methyl(trifluooromethy)dioxirane, resulting in epoxide 4 and 5 as a separable mixture (see pg. 4788).  Schroder et al. teach direct aziridination of cyclohexenes (see scheme 3) and synthesis of aziridines (see scheme 4).   Schröder et al. teach that the aziridines presented are of interest because they can be alkylated or acylated to yield fluorescent or biotin-tagged analogues for activity based protein profiling mediated discovery of retaining glycosidases reactive towards these probes (see pg. 4790).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. (compound 11) by substituting the 5-OH with 5-O(CH2)7CH3 as taught by Adams et al. and Schröder et al. because it would have been expected to advantageously mimic one of the alkyl chains on the natural ceramide aglycon thereby increasing binding affinity towards GBA1.  There would have been a reasonable expectation of success because Schroder et al. and Adams teach and suggest that 5-OH is not In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by further substituting the N-(CH2)7CH3 with N-(CH2)7CH218F as taught by Adams et al. because it would have been expected to advantageously enable a PET tracer by conservative replacement of a C-H bond with a C-18F.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further administering the 18F-labeled compound made obvious by Adams et al. and Schröder et al. to a subject for the diagnosis of PD or Gaucher disease and detect the radioactivity in the subject using PET as taught by Adams et al. because it would have been expected to advantageously enable non-invasive studying of the enzyme in disease promoting process.
	 
Claims 53-56, 58-62, and 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016; see attached 892), in further view of Aerts et al. (US 2013/0143228 A1; published 6 Jun. 2013) and Way et al. (Chem. Commun.; published 2015).

	Adams et al. teach as discussed above.
1 is 
    PNG
    media_image7.png
    61
    200
    media_image7.png
    Greyscale
 and X is H or 18F.
	Schröder et al. teach as discussed above.
	Aerts et al. teach activity based probes interacting with glycosidases (see title).  Aerts et al. teach examples of cyclophellitol derivatives (see Fig. 44).  Aerts et al. disclose the aziridine alkyne precursor compound (see [0254]).  Aerts et al. teach kits (see [0013], claims 12-14).
	Way et al. teach sonogashira cross-coupling reaction with 4-[18F]fluoroiodobenzene for rapid 18F-labelling with peptides (see title).  Way et al. teach that that transition metal cross-coupling reactions have stimulated advancements in PET radiochemistry, especially with short lived positron emitter 11C and 18F.  Pd-mediated cross coupling reactions were successfully applied to the synthesis of various small molecule PET radiotracers (see pg. 3838).  Way et al. teach that the application of Sonogashira reaction with [18F]FIB requires presence of a terminal alkyne group in the peptide backbone (see pg. 3839).  Way et al. teach the Sonogashira reaction between peptide 1 and [18F]FIB (see Fig. 2).  Way et al. teach that this will further expand the arsenal of innovative 18F-labelled radiotracers for targeted molecular imaging with PET (see pg.3841).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further forming a kit comprising a non-radiolabeled intermediate as taught by Aerts et al. because it would advantageously enable facile distribution and assembly of the PET tracer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further adding an ethynyl substituent N-alkyl substituent and then react that compound with (4-[18/19F]fluoro)iodobenzene as taught by Way et al. and Aerts et al. because it would advantageously enable an equivalent hydrophobic moiety optionally suitable for exchange of C-H with C-18F and/or rapid 18F-labeling.

Claims 53-57, 59-62, 64, and 66-71  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016; see attached 892), in further view of Kuhnast et al. (Bioconjugate Chem.; published 2004).

	Adams et al. teach as discussed above.
	Adams et al. do not further teach a compound of instant formula (Ib) wherein R1 is 
    PNG
    media_image8.png
    62
    184
    media_image8.png
    Greyscale
 and X is H or 18F.
	Schröder et al. teach as discussed above.
	Kuhnast et al. teach the design and synthesis of a new [18F]fluoropyridine-based haloacetamide reagent for the labeling of oligonucleotides (see title).  Kuhnast et al. teach that based on the recently highlighted potential of nucleophilic heteroaromatic ortho-radiofluorinations in the preparation of fluorine-18 labeled radiotracers and radiopharmaceuticals for PET, a [18F]fluoropyridine-based bromoacetamide reagent has been prepared and used in prosthetic groups introduction for the labeling of oligonucleotides (see abstract).  Kuhnast et al. teach the scope of these nucleophilic radiofluorinations has been opened to heteroaromatic substitutions, particularly the pyridine series (see pg. 618)  Kuhnast et 
    PNG
    media_image9.png
    255
    737
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    169
    930
    media_image10.png
    Greyscale
 (see pg. 620).  Kuhnast et al. teach radiochemical yields of 45-70% of for the nitro precursor 3c and 70-85% for the precursor 3d (see pg. 620).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by incorporating a (2-[18/19F]fluoro)pyridine-3-yloxy at the N-alkyl group as taught by Kuhnast et al. because it would advantageously enable an equivalent hydrophobic moiety optionally suitable for exchange of C-H with C-18F and/or rapid 18F-labeling in high radiochemical yield.

Claims 53-56, 59-63, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016; see attached 892), in further view of Choi et al. (KR 2012107030 A-English translation; published 2012; see attached 892) and Zhang et al. (Curr. Top. Med. Chem.; published 2007).

Adams et al. teach as discussed above.
Adams et al. do not further teach a compound of instant formula (Ib) wherein R1 is 
    PNG
    media_image11.png
    41
    200
    media_image11.png
    Greyscale
 and y + Z is an integer between 2 and 10.
Schröder et al. teach as discussed above.
18F]fluoropolyethylene amino prosthetic group (see pg. 4).
Zhang et al. teach [18F]fluoroalkyl agents (see title).  Zhang et al. teach that [18F]fluoroalkylating agents are expected to display similar chemical reactivity with nucleophilic substrates containing phenol, amide, thiophenol, and amine functional groups (see pg. 1817).  Zhang et al. teach fluoroalkylation for nucleophilic substrates 
    PNG
    media_image12.png
    261
    739
    media_image12.png
    Greyscale
 (see scheme 2).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by further substituting N-(CH2)7CH3 with N-(CH2)2-NH-Et as taught by Choi et al. and Zhang et al. because it would have been expected to provide an equivalent hydrophobic moiety advantageously capable of C-H replacement with C-18F.

Applicants Arguments
	Applicants assert that Adams discloses N-alkylated aziridines wherein R2, R3, R4, and R5 are OH.  Therefore, Adams does not disclose or suggest a compound wherein one or two of R2, R3, R4 and R5 is –OC4-20alkyl and –OC4-20cycloalkyl and the others are –OH.

Applicant's arguments filed 20 Jan. 2022 have been fully considered but they are not persuasive. Adams discloses the attachment alkyl groups to aziridine with the expectation that the hydrophobic alkyl would mimic the lipid found on the aglycon of the natural substrate glucosylceramide, thus increasing the affinity for GBA1.  The glucosylceramide in Fig. 1 2)7CH3 in order to gain the advantage of a hydrophobic moiety that mimics the lipid found on the aglycone of the natural substrate glucosylceramide thus increasing affinity for GBA1.

Conclusion
Ogawa et al. (Bioorg. Med. Chem. Lett.; published 1999; see attached 892) is being made of record; however it is not being used in any of the above rejections because it is cumulative.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618